DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-13 directed to invention non-elected without traversed on 2/1/2022.  Accordingly, claims 1-13 have been cancelled.
Claims 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 14 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including an implant insertion system comprising a cannula shaft has a coupling feature that is releasably supported a suture anchor; a suture guide including a second longitudinal shaft having a proximal end, a distal end, and a second longitudinal axis defined concentrically within said shaft between said proximal end and said distal end, said second longitudinal shaft being disposed slidingly within said cannular shaft such that said second longitudinal axis and said first longitudinal axis are disposed generally parallel to one another; and a suture loop feature, said suture loop feature being disposed at said distal end of said second longitudinal shaft, said suture loop feature including a body portion having at least first and second surface regions, said first and second surface regions tapering towards said second longitudinal axis in proximity to a distal end of said suture loop .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771